Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 20, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00845-CV



   IN RE ELAINE T. MARSHALL, AS TRUSTEE OF THE MARSHALL
               GRANDCHILDREN’S TRUST, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                              Probate Court No. 4
                            Harris County, Texas
                        Trial Court Cause No. 443,778

                        MEMORANDUM OPINION

      On November 15, 2022, relator Elaine T. Marshall, as Trustee of the
Marshall Grandchildren’s Trust filed in this Court a petition for writ of mandamus
as well as a motion to stay the underlying trial. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court to
compel the Honorable James Horwitz, presiding judge of the Probate Court No. 4
of Harris County, to vacate portions of the trial court’s November 1, 2022 order
that pre-admitted two trial exhibits in favor of the real party in interest.

      On November 17, 2022, this Court denied relator’s motion to stay the
underlying trial, which was set to commence on November 28, 2022.

      On December 14, 2022, counsel for the real party in interest notified this
Court by letter that the underlying case had proceeded to trial, resulting in a jury
verdict on December 9, 2022. The real party in interest attached a copy of the jury
verdict to his letter as an exhibit. The real party in interest maintains that this
development renders moot the relief sought in relator’s mandamus petition as well
as any request for response from the real party in interest. This Court agrees.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                            2